Citation Nr: 0210190	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for hypertension, gout, 
a sinus disorder and a disability manifested by poor balance, 
to include as a result of exposure to herbicides.

2. Entitlement to an increased evaluation for residuals of a 
thoracic spine fracture, D-5, with painful motion, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
December 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1999 by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2000, the Board remanded this case to the RO for 
further development of the evidence.  The Board notes that, 
while the case was in remand status, a rating decision in 
September 2001 granted entitlement to service connection for 
diabetes mellitus and peripheral neuropathy.  The case was 
returned to the Board in June 2002.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained.  

2.  Hypertension, gout, a sinus disorder, and a disability 
manifested by poor balance were not present during the 
veteran's active service.

3.  Hypertension, gout, and a disability manifested by poor 
balance were not manifested within one year of the veteran's 
separation from service.

4.  Hypertension, gout, a sinus disorder, and a disability 
manifested by poor balance have not been recognized by VA as 
associated with exposure to herbicides.

5.  There is no competent medical evidence relating 
hypertension, gout, a sinus disorder, or a disability 
manifested by poor balance to any incident or manifestation 
during the veteran's active service.

6. Residuals of a thoracic spine fracture, D-5, are primarily 
manifested by moderate limitation of motion of the thoracic 
spine, with pain and without spinal cord involvement.  


CONCLUSIONS OF LAW

1. Hypertension, gout, a sinus disorder, and a disability 
manifested by poor balance were not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service as a result of exposure to herbicides.  38 U.S.C.A. 
§§  1110, 1116, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

2. The criteria for an evaluation in excess of 20 percent for 
residuals of a thoracic spine fracture, D-5, with painful 
motion, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285-5291 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to attempt to 
obtain such evidence.  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claims which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking.  Specifically, in a statement of the case 
furnished in March 1999 and is subsequent supplemental 
statements of the case, the RO notified the veteran of the 
evidence which did not substantiate his claims and thereby 
notified him of the kind of evidence he would have to submit 
to substantiate his claims.  In addition, the RO afforded the 
veteran medical examinations to assist in rating his service 
connected thoracic spine disorder and to consider the medical 
issues of whether the conditions for which he seeks service 
connection are likely related to his active service.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

I.  Service Connection Claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Cardiovascular disease, arthritis, and organic disease of the 
nervous system may be  presumed to have been incurred in 
service when the disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309(a) (2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to a herbicide agent, unless 
there is affirmative evidence to the contrary.  See 38 
U.S.C.A. § 1116(a) (West Supp. 2001).  Certain enumerated 
diseases have been recognized by VA as associated with 
exposure to herbicides, and a veteran who served in Vietnam 
during the requisite period is entitled to service connection 
for an enumerated disease diagnosed after separation from 
active service.  See 38 C.F.R. § 3.307(a)(6), 3.309(e) 
(2001).  Hypertension, gout, a sinus disorder, and disability 
manifested by poor balance are not among the diseases 
recognized as associated with exposure to herbicides and, 
therefore, entitlement to service connection for those 
disabilities as a result of exposure to herbicides on a 
presumptive basis is not established.  38 U.S.C.A. § 1116 
(West Supp. 2001); 38 C.F.R. § 3.307, 3.309 (2001). 

With regard to claims for direct service connection for 
hypertension, gout, a sinus disorder, and disability 
manifested by poor balance, the Board notes that the 
veteran's service medical records are entirely negative for 
findings or diagnoses of such conditions.  At an examination 
for service separation, the veteran's blood pressure was 
120/80; hypertension was not diagnosed.  His extremities, 
sinuses, and neurological system were all evaluated as 
normal.  In addition, there is no medical evidence that the 
veteran had hypertension, gout or arthritis, or a disability 
manifested by poor balance within one year of his separation 
from active service in December 1969.

Postservice medical evidence shows that hypertension and gout 
were not diagnosed until years after the veteran's separation 
from service.  Postservice medical evidence also shows a 
diagnosis of sinusitis in 1997.  There is no diagnosis of a 
brain or central nervous system disability manifested by poor 
balance.

The veteran was afforded VA examinations in June 2001.  
Diagnoses included hypertension, gout, and a sinus condition.  
The examining physician offered opinions that hypertension, 
gout, and a sinus condition were likely not related to the 
veteran's service.  The veteran has not submitted any medical 
opinion contrary to the opinions of the VA examiner in June 
2001.

In a statement dated in September 1998, the veteran said that 
his feet were numb and that the numbness of his feet resulted 
in poor balance.  As noted in the Introduction of this 
decision, service connection has been granted for diabetic 
peripheral neuropathy of the extremities.  However, there is 
no diagnosis of any disequilibrium disorder related to 
disease or abnormality of the brain or central nervous 
system.

There is no competent medical evidence relating current 
hypertension, gout, a sinus disorder, or any disability 
manifested by poor balance to any incident or manifestation 
during the veteran's active service.  The Board concludes 
that there is no basis in the record on which direct or 
presumptive service connection might be granted for 
hypertension, gout, a sinus disorder, or a disability 
manifested by poor balance.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309(a)(c) 
(2001). 

I.  Increased Rating for Thoracic Spine Disability

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2001).

While a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Thus, where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, the present level of disability is of primary concern. 
Therefore, although the Board has reviewed all medical 
evidence of record, the Board will focus its discussion 
primarily on the most recent medical findings regarding the 
current severity of the veteran's service-connected thoracic 
spine disorder.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2001). A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity".  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14 (2001).  However, a veteran may have separate and 
distinct manifestations attributable to the same injury, 
which should be compensated under different diagnostic codes.  
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In the instant case, the veteran has asserted that an 
evaluation in excess of a 20 percent is warranted for 
residuals of a thoracic spine fracture due to difficulty 
raising his arms about his shoulder, pain on standing, or 
getting up or down from a chair, and occasional lock-up, with 
symptoms which warrant use of a TENS unit and a cane for 
management of pain.  

The Board initially notes that the veteran is service 
connected for traumatic arthritis of the left clavicle 
(shoulder bone), status post fracture, rated as 20 percent 
disabling.  Accordingly, the veteran's complaints of left 
shoulder and arm pain or impairment are not for consideration 
in the evaluation of his thoracic spine disorder. 38 C.F.R. § 
4.14 (2001). 

The appellant's service connected residuals of thoracic spine 
fracture have been rated as 20 percent disabling under 
Diagnostic Codes 5285-5291.  The hyphenated diagnostic code 
indicates that the service-connected residuals of thoracic 
spine fracture are rated based on residuals of the fracture 
of a vertebra under Diagnostic Code 5285 and limitation of 
motion of the thoracic spine under Diagnostic Code 5291.

38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001), pertaining to 
residuals of a fracture of a vertebra, provides a 100 percent 
disability rating where there is cord involvement and the 
claimant is bedridden or requires long leg braces.  A 60 
percent disability rating is warranted where there is no cord 
involvement and there is abnormal mobility requiring a neck 
brace (jury mast).  In other cases, the residuals are rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body. 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001). 

Under Diagnostic Code 5291, either moderate or severe 
limitation of thoracic (dorsal) spine motion warrants no more 
than a 10 percent disability rating, and there is no higher 
rating available.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2001).

The appellant has been was assigned a 20 percent rating for 
his thoracic spine disorder, consisting of 10 percent for 
limitation of motion of the thoracic spine together with 
10 percent for demonstrable deformity of a vertebral body 
from fracture.  With regard to deformity of a vertebral body, 
the Board notes that there is X-ray evidence of a compression 
fracture of D-5.  There is, however, no medical evidence 
showing that the veteran has abnormal mobility of the 
thoracic spine or that it is necessary that he wear a jury 
mast.  Moreover, the veteran is not bedridden due to his 
thoracic spine disorder.  To the contrary, the veteran's main 
complaint is that it is painful when he has to stand at his 
work as a rural postmaster.  

Although the veteran is being compensated for moderate or 
severe limitation of motion the thoracic spine, at a June 
2001 VA examination, he was noted to have  passive and active 
range of motion with forward flexion from 0 to 55 degrees, 
extension from 0 to 16 degrees, lateral bending to the right 
from 0 to 19 degrees, and to the left from 0 to 22 degrees, 
and only 'mild" painful motion at the end of each of these 
ranges of motion.  There was tenderness of the back, but no 
muscle spasm, and only mild dorsal kyphosis.  Musculature of 
the back was normal.  On a prior VA examination in September 
1998, it was noted that the veteran had no significant muscle 
spasm or weakness, and no muscular atrophy, rigidity, or 
wasting were noted.  Additionally, June 1998  X-ray studies 
were thought to reveal only "mild" scoliosis.  Therefore, 
there is no basis for assignment of a disability rating in 
excess of 20 percent under Diagnostic Codes 5285 and 5291.

38 C.F.R. § 4.71a, Diagnostic Code 5288 (2001) provides a 20 
percent disability rating for favorable ankylosis of the 
thoracic (dorsal) spine, and a 30 percent disability rating 
for unfavorable ankylosis.  While the appellant has some 
limited range of motion of his thoracic spine, his spine is 
not ankylosed, nor is it so limited in motion as to equate to 
ankylosis.  Therefore, the provisions of Diagnostic Code 5288 
are not for application.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 
(2001).  The Board finds, however, that an increased rating 
based on functional loss is not warranted.  The veteran has 
complained of back discomfort, especially when standing at 
work or rising up from the floor or a chair.  However, he is 
able to continue working, he has not required any thoracic 
spine surgery, his treatment has been sporadic, and he had 
not had to undergo physical therapy.  Additionally, his pain 
medications reportedly consist only of over-the-counter 
drugs.  Without greater impairment of mobility or muscle 
spasm and muscle wasting, the Board finds that the currently 
assigned 20 percent evaluation adequately and appropriately 
compensates the veteran for any functional loss due to pain 
or flare-ups.  

The Board has considered all other potentially applicable 
diagnostic codes. A diagnosis of intervertebral disc syndrome 
has not been rendered, and the appellant has no abnormal 
neurological signs that might warrant evaluation of the 
thoracic spine disorder under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  Because the appellant's service-connected 
disorder is of the thoracic spine, consideration under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001) pertaining to 
lumbosacral strain, is also not warranted. 

At the VA examination in June 2001, diagnoses included 
degenerative changes of the thoracic spine secondary to a 
history of a compression fracture of T-5. Traumatic arthritis 
is rated as degenerative arthritis, which is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2001).  However, 
because the appellant's service-connected disability is 
already evaluated, in part, on limitation of thoracic spine 
motion, a separate rating due to limitation of motion related 
to arthritis is not warranted.  See 38 C.F.R. § 4.14 (2001).

The Board finds that the evidence of record does not suggest 
such an unusual or exceptional disability picture so as to 
render "impractical" the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2001).  
Although the veteran has described his pain as being "8" on 
a scale of "10," he is able to continue working at his 
usual occupation on the full-time basis.  His thoracic spine 
disorder has not resulted in frequent periods of 
hospitalization or in marked interference with employment.  
Id.  It is undisputed that his thoracic spine disorder has 
some adverse affect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The rating schedule is intended to 
compensate for average impairment in earning capacity 
resulting from service-connected disability in civil 
occupations. "Generally, the degrees of disability specified 
[in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing exceptional or 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 
  




ORDER

Service connection for hypertension, gout, a chronic sinus 
disorder, and a disability manifested by poor balance, to 
include as a result of exposure to herbicides, is denied.  

An increased evaluation for residuals of a thoracic spine 
fracture, D-5, with painful motion, is denied.  




		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

